Cacioppo, J.,
dissenting. I must respectfully dissent from the majority decision. The majority states the well-established law that the court’s function in a will construction case is to determine and apply the testatrix’s intention, as expressed in the language of the whole will, and read in light of the circumstances surrounding the will’s execution. The majority then construes the testamentary trust language as creating a per stirpes gift as to each share, for a class of beneficiaries identified as the children of one of the testatrix’s children. I believe that construction is not based upon testatrix’s intention as expressed, nor as read in light of the circumstances surrounding the will’s execution.
*141Item VII of the will includes the instruction that “[t]he trust estate shall be treated as composed of three (3) equal shares * * Continuing, Item VII identifies the trust beneficiaries, provides for discretionary distributions from both trust income and principal, and provides for final distribution. Testatrix manifests her intent to correlate trust benefits to equal treatment among her three children, through the selected language and document conception. This prevalence of treating testatrix’s children equally reveals testatrix’s design for trust beneficiaries.
Bryan Smith contends and the majority so found that testatrix made a gift in trust, where one-third of her residuary estate would be shared equally among Ralph J. Smith’s children. Upon testatrix’s death, each child took a vested interest in the trust subject to open upon the birth or adoption of another child. This contention relies upon rules of construction as the means to establish validity. If the testatrix established a trust where the class of beneficiaries remained open, only an event which closed the class would terminate the opportunity to increase the class membership.
“Rules of construction are designed to aid in the interpretation of wills. None should be permitted to thwart the desire and purpose of the testator when they may be ascertained from the language employed.” McCulloch v. Yost (1947), 148 Ohio St. 675, 679, 36 O.O. 274, 276, 76 N.E. 2d 707, 709.
This case does not present a need to invoke rules of construction. Construing all parts of the will together, I believe testatrix intended the trust beneficiaries to be determined at her decease. Item VII of the will states in part:
“* * * In the event that, at the time of my decease, my daughter, Rosemary Smith, is single, or if married has no children, one of such shares shall be paid to her outright by said trustees. If Rosemary Smith has a child or children at the time of my decease, the said trustees shall retain such share, and the income therefrom, and such part of the principal as in the sole discretion of the trustees shall be necessary for the college education of such child or children. * * *” (Emphasis added.)
Item VII also contains several references to each “child’s share.” Item IX contains additional evidence of testatrix’s intent in stating: “In creating the foregoing trust I am cognizant of the fact that upon my decease, my children will be well provided for from sources other than my personal estate. * * *”
Testatrix’s express language clearly establishes the intent to determine trust beneficiaries upon testatrix’s death. Testatrix’s chosen language — “if Rosemary Smith has a child or children at the time of my decease” — is unambiguous. Ambiguity may emerge if one examines and construes only single paragraphs of Item VII. Bryan Smith’s contention is based upon that seemingly legitimate but fashioned ambiguity.
Testatrix executed her will with the knowledge that Ralph J. Smith, Jr. and Margaret Smith Keller each had children, and that each could have more children. Testatrix was equally cognizant that Rosemary Smith had no children, but could have children in the future.
Testatrix chose to treat each of her three children equally in expressly instructing that the trust be treated as composed of three equal shares. Testatrix did not instruct that three separate trusts or subtrusts be administered, or that trust benefits be *142distributed per stirpes. The trust beneficiaries took individual gifts through testatrix’s children. Testatrix did not create a class gift.
A class gift requires beneficiaries to take a per capita share. Testatrix chose not to provide the beneficiaries a per capita share, because to create such a scheme would allow testatrix’s children to receive unequal benefits. The child having the most children would receive the most benefit. Testatrix also provided an express instruction which addressed the situation of a beneficiary’s death occurring before final distribution. That instruction defeats any per capita distribution scheme. The majority chooses to ignore the instructive language in Item VII, which states:
“* * * In the event of the death of any of the children herein provided for before final distribution is made to such child, his or her share shall vest, at the time he or she would have attained the age of thirty (30) years, in such persons as shall then constitute the next of kin of such child according to the laws and statutes of the State of Ohio relating to descent and distribution then in force and effect.”
The express distribution scheme for trust benefits defeats a per stirpes or per capita distribution.
Testatrix chose to describe the trust’s individual beneficiaries rather than name those individuals. As is apparent from the trust provision for Rosemary Smith’s children, testatrix did not know at the time of her will’s execution who would be the beneficiaries. However, the express language which testatrix chose identifies the individual beneficiaries.
It is reasonable to infer from the express terms of the will that testatrix intended the trust benefits to accrue and be distributed to those grandchildren that she knew, as opposed to the trustee relying upon case law, a combination of distribution schemes, and rules of construction in order to determine those beneficiaries. For the foregoing reasons, the judgment of the court of appeals should be affirmed.
Sweeney, J., concurs in the foregoing dissenting opinion.